DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knutsson et al. (US 20150326756) (hereinafter Knutsson).
Regarding claim 1, Knutsson teaches An imaging device for a motor vehicle, comprising: 
an optical assembly comprising a plurality of lenses (see Knutsson paragraph 39 and figure 9 regarding optical assembly and lenses); and 
an image sensor configured to convert light rays received by the optical assembly into electrical signals (see Knutsson paragraph 37 regarding image sensor).
Regarding claim 2, Knutsson teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the optical assembly and the image sensor are aligned using an active alignment process with six degrees of freedom in a x, y and z-axis (see Knutsson paragraph 42 regarding alignment of optical assembly according to six degrees of freedom relative to image sensor back plate unit). 
Regarding claim 3, Knutsson teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, Knutsson teaches wherein the six degree of freedom in the x, y and z-axis determines a position of the optical assembly relative to the image sensor (see Knutsson paragraph 42 regarding alignment of optical assembly according to six degrees of freedom relative to image sensor back plate unit). 
Regarding claim 4, Knutsson teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Knutsson teaches wherein the plurality of lenses are spherical lenses, aspherical lenses or a combination thereof (see Knutsson paragraph 36 and 39 and figures 8 and 9 regarding spherical lenses).  
Regarding claim 5, Knutsson teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Knutsson teaches wherein the optical assembly further comprises a casing for housing the plurality of lenses (see Knutsson paragraph 39 and figure 9 regarding lens casing).  
Regarding claim 9, Knutsson teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
wherein an adhesive force is applied between the plurality of lenses and the image sensor to retain the alignment of the optical assembly and the image sensor (see Knutsson paragraph 41 regarding glue to hold image sensor back plate relative to optical assembly).  
Regarding claim 10, Knutsson teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Knutsson teaches wherein the imaging device further comprises a processing circuitry to electronically convert electrical signals from the image sensor into images (see Knutsson paragraph 31 and 32 regarding image processing circuitry).  
Regarding claim 13, Knutsson teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Knutsson teaches A method of providing an imaging device for a motor vehicle according to claim 1, 
the method comprising: 
supplying an optical assembly for receiving light rays (see Knutsson paragraph 39 and figure 9 regarding optical assembly and lenses); 
supplying an image sensor for converting the received light rays into electrical signals (see Knutsson paragraph 37 regarding image sensor); and 
actively aligning the optical assembly relative to the image sensor with six degrees of freedom in a x, y and z-axis (see Knutsson paragraph 42 regarding alignment of optical assembly according to six degrees of freedom relative to image sensor back plate unit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson et al. (US 20150326756) (hereinafter Knutsson) in view of Rao et al. (US 20190056782) (hereinafter Rao).
Regarding claim 6, Knutsson teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Knutsson does not explicitly teach a bandpass filter as needed for the limitations of claim 6. 
Rao, in a similar field of endeavor, teaches wherein the optical assembly comprises a bandpass filter to allow a selected frequency range to pass through to the image sensor (see .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Knutsson to include the teaching of Rao by incorporating the IR filter of Rao into the optical arrangement of Knutsson. One of ordinary skill would recognize that both Rao and Knutsson are directed to mounted in vehicle camera optical systems, and the teachings of Rao would be directly applicable to Knutsson.
One would be motivated to combine these teachings in order to provide teachings relevant to an in vehicle computing system including an in vehicle mounted camera (see Rao paragraph 4).
Regarding claim 7, the combination of Knutsson and Rao teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Rao teaches wherein the bandpass filter is an infrared bandpass filter (see Rao paragraph 46 regarding IR filter for light hitting camera in an in vehicle mounted camera- this may be combined with the camera system of Knutsson).  
One would be motivated to combine these teachings in order to provide teachings relevant to an in vehicle computing system including an in vehicle mounted camera (see Rao paragraph 4).
Regarding claim 11, Knutsson teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Knutsson does not explicitly teach an instrument cluster as needed for the limitations of claim 11. 
An instrument cluster of a motor vehicle having an imaging device according to claim 1 (see Rao paragraph 49 and figures 5-7 regarding mounting eye tracker camera with instrument cluster- the mounting of the camera of Knutsson may be arranged in this manner in combination with Rao).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Knutsson to include the teaching of Rao by incorporating the camera mounting system of Knutsson by the instrument cluster of Rao. One of ordinary skill would recognize that both Rao and Knutsson are directed to mounted in vehicle camera optical systems, and the teachings of Rao would be directly applicable to Knutsson.
One would be motivated to combine these teachings in order to provide teachings relevant to an in vehicle computing system including an in vehicle mounted camera (see Rao paragraph 4).
Regarding claim 12, Knutsson teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Knutsson does not explicitly teach mobile communication as needed for the limitations of claim 12. 
Rao, in a similar field of endeavor, teaches A mobile communication device having an imaging device according to claim 1 (see Rao paragraph 14-16 regarding various mobile communication devices of an in vehicle system- this method of communication may be combined with the communication of Knutsson as the method by which Knutsson transmits information to a vechile ECU).

One would be motivated to combine these teachings in order to provide teachings relevant to an in vehicle computing system including an in vehicle mounted camera (see Rao paragraph 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483